Citation Nr: 0708499	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for arthritis (claimed as residuals of fractures 
of the back and right ankle).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION


The appellant served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which declined to reopen the veteran's 
claim for entitlement to service connection for arthritis 
(claimed as residuals of fractures of the back and right 
ankle).  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  In a November 2002 decision, the Board determined that no 
new and material evidence had been submitted to warrant 
reopening the veteran's claim for entitlement to service 
connection for generalized arthritis; this decision is final.

2.  Evidence received since the November 2002 Board decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
arthritis (claimed as residuals of fractures of the back and 
right ankle), and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has not been received since the 
November 2002 Board decision to reopen the veteran's claim 
for entitlement to service connection for arthritis (claimed 
as residuals of fractures of the back and right ankle).  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a February 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
February 2003 letter informed the appellant what additional 
information or evidence was needed to reopen his claim, and 
requested that he inform VA if there was any other 
information or evidence that he thought would support his 
claim.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that new and material evidence has not been 
received to reopen the claim of service connection for the 
veteran's arthritis, no effective date or disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess.  The 
appellant has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
arthritis (claimed as residuals of fractures of the back and 
right ankle).  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board noted in its November 2002 decision that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for generalized arthritis, and 
that decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2006).  A final decision may not be 
reopened unless new and material evidence is received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  The 
appellant filed to reopen the claim in December 2002 and has 
perfected an appeal to the Board.   

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in November 2002.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received since the November 2002 Board decision 
includes: VA medical records from September 2001 to January 
2003 and from February 2003 to April 2004 which reflect 
treatment for the veteran's pain from his degenerative joint 
disease, private medical records from May 1998 to February 
1999 which show treatment for pain, primarily in his back, 
private magnetic resonance imaging of his lumbar spine in 
August and September 1996, private medical records from an 
August 1997 diskectomy, and lay statements.
 
This evidence is new, since it is not redundant of any other 
evidence previously considered.  While these medical records 
reflect that the veteran has degenerative joint disease, 
underwent surgery and is receiving ongoing treatment, none of 
the evidence suggests that the veteran's arthritis was either 
incurred in or aggravated by active military service.  This 
evidence does not provide a nexus between the veteran's 
arthritis and his time in service.  Therefore, it is not 
material since it does not provide an unestablished fact 
necessary to substantiate the appellant's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

As to the lay statements by the veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since November 2002 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for arthritis (claimed as residudals of 
fractures of the back and right ankle) and the November 2002 
Board decision remains final.  Accordingly, the benefit 
sought on appeal must be denied.  





ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for arthritis (claimed 
as residuals of fractures of the back and right ankle) is not 
reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


